       Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 1 of 9. PageID #: 131



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA,               )      CASE NO. 1:19 CR 390
                                        )
        Plaintiff,                      )      JUDGE DONALD C. NUGENT
                                        )
-vs-                                    )
                                        )
RAUL TORRES,                            )
                                        )
        Defendant.                      )


                     OBJECTION TO OFFENSE CALCULATION AND
                      SENTENCING MEMORANDUM SUBMITTED
                          ON BEHALF OF RAUL TORRES


        Now comes Defendant, Raul Torres, by and through undersigned counsel, and

hereby respectfully submits this Sentencing Memorandum, which is incorporated herein

by reference. Defendant requests that this Court impose a sentence of 41 months

incarceration. The requested sentence will constitute a reasonable sentence within the

meaning and under the guidance of 18 U.S.C. §3553.

                                               Respectfully submitted,



                                                /s/ Michael J. Goldberg
                                               Michael J. Goldberg (0040839)
                                               THE GOLDBERG LAW FIRM, LLC
                                               323 W Lakeside Avenue, Suite 450
                                               Cleveland, Ohio 44113
                                               Telephone: (216) 696-4514
                                               Facsimile: (216) 781-6242
                                               goldberg@goldberg-lawfirm.com
                                               Attorney for Defendant
     Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 2 of 9. PageID #: 132



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing have been filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                                   /s/ Michael J. Goldberg
                                                   Michael J. Goldberg (0040839)
                                                   Attorney for Defendant
        Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 3 of 9. PageID #: 133



                                     MEMORANDUM

   I.       STATEMENT OF CASE

         On June 25, 2019, Defendant, Raul Torres, was charged by way of information

with, to-wit: four counts of Money Laundering, in violation of 18 U.S.C. § 1956(a)(3)(B);

one count of Operating an Unlicensed Money Transmitting Business, in violation of 18

U.S.C. § 1960; two counts of Sponsoring and Exhibiting Animals in Animal Fighting

Venture, in violation of 7 U.S.C. § 2156(a)(1) and 18 U.S.C. § 49(a); and, two counts of

Possessing and Training Animals for Animal Fighting Ventures, in violation of 7 U.S.C. §

2156(b) and 18 U.S.C. 49(a).

         On July 3, 2019, Defendant and the Government entered into, and filed with this

Court, a Plea Agreement. The same day, Defendant entered a plea of guilty to a Bill of

Information. This Court accepted Defendant’s guilty plea and, thereafter, referred the

matter to Pretrial Services/Probation for the preparation of a Presentence Investigation

and Report (PSIR). Sentencing is currently scheduled for February 4, 2020. The offense

conduct set forth in the PSIR, at ¶¶ 9–18, accurately reflects Defendant’s actions and

forms the factual basis of his guilty plea. However, there remains a divergence in the

agreed upon offense level set forth in the Plea Agreement and that set forth in the PSIR.

The Defendant respectfully requests this Court to sentence the Defendant in

accordance with the Plea Agreement and based on the factors and characteristics set

forth below.




                                             3
         Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 4 of 9. PageID #: 134



   II.       LAW AND ARGUMENT

             A. Defendant’s Suggested Guideline Calculation

          Under the statutory scheme set forth in 18 U.S.C. § 1956(a)(3)(B) and 18 U.S.C.

§ 1960, the applicable portions of the United States Sentencing Guidelines (USSG), and

with a Criminal History Category of III, Defendant submits the advisory sentencing

range is 41-51 months. The calculation is as follows:

Count Group 1: Money Laundering, 18 U.S.C. § 1956(a)(3)(B)

          Base Offense Level                                                       14
          USSG § 2B1.1(b)(1)(D)

          Specific Offense Characteristics                                         +6
          USSG § 2S1.1(b)(1)(A)

          Specific Offense Characteristics                                         +2
          USSG § 2B1.2(b)(2)(B)

Count Group 2: Animal Fighting Offenses, 7 U.S.C. § 2156(a)(1) and 18 U.S.C. § 49(a)

          Base Offense Level                                                       16
          USSG § 2E3.1

Count Group 3: Operating Unlicensed Money Transmitting Service, 18 U.S.C. § 1960

          Base Offense Level                                                       20
          USSG § 2S1.3

          Specific Offense Characteristics                                         +2
          USSG § 2S1.3(b)(1)(A)

Highest Group Offense Level:                                                       22

Increase for Multiple Count Adjustment:                                            +1

Acceptance of Responsibility:                                                      -3

Total Offense Level:                                                               20


                                              4
     Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 5 of 9. PageID #: 135



      Criminal History Category                                                    III
      USSG Chapter 5, Part A

Guideline Range:                                                           41-51 months

      Defendant specifically objects to the 3-point multiple count adjustment set forth at

Paragraph 44 of the PSIR. Count grouping is determined by USSG § 3B1.2. As such,

and according to the terms of subsection (d) of that Guideline provision, the offense

level in this case related to money laundering (USSG § 2S1.1) and operating in

unlicensed money transmission business (USSG §2S1.3) are both determined from the

same loss amount of $1,037,086.00. Those counts are thus related and should be

included in one group, not two groups as set forth in ¶¶ 24-44 of the PSIR. Specifically,

¶ 44 should reflect a single offense level 22 for the groups of counts 1-4 and 5-7. The

second group, counts 8 and 9, are offense level 16.

      Based on the rules for determining increase for multiple count groups set forth in

USSG § 3D1.4(b) one half unit is added as the grouped counts 8 and 9, total 16, are six

(6) levels less serious than offense level 22. According to the above section no points

are added for this grouping and multiple count calculation because there is less than 1

Combined Offense Level point. However, since the parties agreed to a 1 level increase

under this section, Defendant urges 1 level be applied.

      Defendant urges this Court to adopt the calculation as set forth above and in the

plea agreement. Accordingly, this Court is now charged with imposing a reasonable

sentence that is no greater than necessary to serve the purposes of sentencing. For the

reasons more fully set out below, it is respectfully requested that this Court sentence

Defendant to a low-end Guideline sentence of 41 months.

                                            5
     Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 6 of 9. PageID #: 136




                   i. The Sentencing Guidelines are merely advisory and not
                      binding upon the Court in imposing a fair and reasonable
                      sentence.

       In United States v. Booker, 125 S. Ct. 738 (2005), the Supreme Court held that

the Sentencing Guidelines are advisory only, not mandatory, and, that other factors set

forth in 18 U.S.C. § 3553(a) must be considered in fashioning the appropriate sentence.

Id. at 790 (finding sentencing guidelines are but one of many statutory concerns that

federal courts must take into account during sentencing determination). These factors,

as set forth in 18 U.S.C. § 3553(a), include:

              1.     The nature and circumstances of the offense and the history and
                     characteristics of the Defendant;

              2.     The need for the sentence imposed B (A) to reflect the seriousness
                     of the offense, to promote respect for the law; and to provide just
                     punishment for the offense; (B) to afford adequate deterrence to
                     criminal conduct; (C) to protect the public from future crimes of the
                     Defendant; and (D) to provide the Defendant with needed
                     education or vocational training; medical care or other correctional
                     treatment in the most effective manner;

              3.     The kinds of sentences available;

              4.     The advisory guideline range;

              5.     Any pertinent policy statements issued by the Sentencing
                     Commission;

              6.     The need to avoid unwarranted sentence disparities;

              7.     The need to provide restitution to any victims of the offense. See
                     Booker, 125 S. Ct. at 764.

       Following the Supreme Court’s finding in Booker, district courts have held that

“fashioning a just sentence cannot be reduced to a mere arithmetical exercise [and that]

                                                6
     Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 7 of 9. PageID #: 137



reliance solely on numbers, quantities, offense levels, criminal history categories, and

matrices produces an illusory precision that obscures the fact that sentencing, in the

end, must involve the exercise of judgment.” United States v. Biheiri, 356 F. Supp. 2d

589 (E. D. Va. 2005).

       As stated in Booker, Section 3553(a) remains in effect, and sets forth numerous

factors that guide sentencing. Those factors in turn will guide appellate courts, as they

have in the past, in determining whether a sentence is unreasonable. 125 S. Ct. at 766.

The overriding principle and basic mandate of 18 U.S.C. § 3553(a) requires district

courts to impose a sentence sufficient, but not greater than necessary, to achieve the

four (4) purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2): (a) retribution; (b)

deterrence; (c) incapacitation; and (d) rehabilitation. United States v. Phelps, 366

F.Supp.2d 580, 587 (E.D. Tenn. 2005). The United States Supreme Court

reemphasized the district court’s discretion in fashioning a reasonable sentence. See

United States v. Gall, 2007 WL 4292116 (Case No. 06-7949, December 10, 2007).

Additionally, the Sixth Circuit has already ruled to apply this broadly discretionary

reasonableness analysis. See United States v. Lalonde, 2007 WL 4321998 (6th Cir.

Case No. 06-4536, December 12, 2007).

       Here, Defendant respectfully requests that this Court impose a sentence of 41

months incarceration. Defendant submits the requested sentence complies with law,

fairly reflects the seriousness of the offense, will promote respect for the law and will

provide just punishment for the offense by requiring that he serve a sentence sufficient,




                                              7
     Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 8 of 9. PageID #: 138



but not greater than necessary, to comply with the purposes of sentencing as set forth

in 18 U.S.C. § 3553(a).

          B. Other Sentencing Considerations

      Defendant submits the requested sentence of 41 months incarceration is

appropriate in this matter for the following additional reasons. Defendant accepted

complete personal responsibility for the offense conduct that led to this matter, and he

did so at a very early stage in the case. His acceptance of responsibility has been

coupled with paying an agreed forfeiture of $1,037,086.00, in addition to other

forfeitures agreed to as part of the Plea Agreement.

      As Defendant acknowledged in his interview with Probation (PSIR, ¶ 21), he has

come to more fully understand the wrongfulness of his actions and is genuinely

remorseful for engaging in conduct of this nature. Although Mr. Torres did derive income

from illegally laundered funds and by illegally cashing checks, his background is

otherwise that of a law-abiding individual, whose last felony conviction occurred over 20

years ago. He has achieved success in rehabilitating, renting and managing hundreds

of properties in the Cleveland area. Additionally, Paragraph 83 of the PSIR lays out in

detail the long-term substance abuse issues from which Defendant has suffered and

which would be well addressed by the RDAP program.

      While Mr. Torres has committed criminal activity as part of his business, this

should not totally cancel the fact that Defendant has legitimate, marketable real estate

improvement and management skills which not only have helped stabilize the real

estate and neighborhoods where his properties were located but will be immediately


                                            8
      Case: 1:19-cr-00390-DCN Doc #: 24 Filed: 02/21/20 9 of 9. PageID #: 139



transferable to legitimate employment when he is released. Mr. Torres has also

liquidated much of the real estate he acquired to pay the forfeiture. (See Copy of First

Restitution Check attached hereto as Exhibit A.) It is not likely these homes will be as

well maintained and managed as when they were in Mr. Torres’ hands. In light of the

foregoing, a 41-month sentence is sufficient, but not greater than necessary and

complies with the purposes of sentencing set forth under 18 U.S.C. § 3553(a).

   III.      CONCLUSION

          For the foregoing reasons, Defendant, Raul Torres, respectfully requests that this

Court impose a sentence of 41 months incarceration, coupled with any other sanctions

this Court deems appropriate and just. Defendant submits this sentence fairly reflects

the seriousness of the offense, will promote respect for the law, avoids unwarranted

disparities and provides just punishment for the offense by requiring that he serve a

sentence sufficient, but not greater than necessary, to comply with the purposes of

sentencing set forth in 18 U.S.C. § 3553(a).

                                                   Respectfully submitted,


                                                   /s/ Michael J. Goldberg
                                                   Michael J. Goldberg (0040839)
                                                   THE GOLDBERG LAW FIRM, LLC
                                                   323 W Lakeside Avenue, Suite 450
                                                   Cleveland, Ohio 44113
                                                   Telephone: (216) 696-4514
                                                   Facsimile: (216) 781-6242
                                                   goldberg@goldberg-lawfirm.com
                                                   Attorney for Defendant




                                               9
